Citation Nr: 0717302	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for asbestosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for asbestosis.  
The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in August 2005.  A 
transcript of the hearing is of record.  In April 2006, the 
Board remanded this case for additional development.  As the 
requested development has been accomplished, this case is 
properly before the Board.


FINDINGS OF FACT

The record shows evidence of in-service exposure to asbestos 
as a Machinist Mate in the Navy, and competent medical 
evidence that the current diagnosis of asbestosis is related 
to in-service asbestos exposure.


CONCLUSION OF LAW

Resolving all doubt, asbestosis was incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has spots on his lungs, claimed 
as asbestosis as a result of his in-service exposure to 
asbestos.  He testified that during his first duty assignment 
aboard the USS Little Rock, the ship was stationed in the 
Boston Shipyards, where he helped remove a lot of lagging off 
of steam pipes, replace the pipes and gaskets, and paint the 
pipes with lead paint.  He testified that he later served 
aboard the USS Vesole where they again removed a lot of steam 
pipe lagging, replacing various parts.  He further noted that 
when the big guns were fired off they were swamped with dust 
and particulates coming off this equipment.  He indicated 
that his sleeping quarters were about 12 inches below the 
overhead steam pipes and that every time they shot something 
off, the whole ship would shake and all of the dust and 
particulates would fall on him.  He noted that after service 
he did some work on trucks, doing brake jobs and that this 
also might have involved asbestos exposure.  He nonetheless 
contends that he currently has asbestosis as a direct result 
of his military service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that there had been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  VA, however, has provided 
adjudicators some guidance in addressing claims involving 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of certain pulmonary diseases.  Veterans 
Benefits Administration Manual M21-1MR, part IV 
(ii)(2)(C)(9)(c).  When considering an asbestos claim, VA 
must determine whether or not military records demonstrate 
asbestos exposure in service. M21-1MR, part IV 
(ii)(2)(C)(9)(h).  A determination must then be made as to 
the relationship between asbestos exposure and the claimed 
disease. Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current findings of asbestosis.  
An August 2005 letter from a private physician notes that a 
September 2002 chest x-ray found a small granuloma in the 
left lower lung.  The x-ray was repeated in November 2003 and 
showed no changes.  A June 2004 computed tomography (CT) scan 
showed a 9mm granuloma in the lower lobe of the left lung.  
No change had been noted on further chest x-rays.  In August 
2006, a VA examination report notes a diagnosis of pulmonary 
lesions consistent with asbestosis.

The next issue is whether there is evidence of any in-service 
incurrence of asbestosis.  The service personnel records 
confirm that the veteran's military occupational specialty 
(MOS) was Machinist Mate and that he served aboard the USS 
Little Rock from March 1973 to July 1973, and the USS Vesole 
from February 1974 to October 1974.  While this does not 
provide direct evidence that the veteran was exposed to 
asbestos during active duty, it is plausible that such 
exposure occurred based on the veteran's MOS.  VA development 
procedures for asbestos exposure indicate that even brief 
exposure of asbestos to a bystander could be sufficient to 
incur disability.  M21-1, part VI, para. 7.21(b)(1) and (2).  

As the record shows a current diagnosis of asbestosis and 
evidence of in-service exposure to asbestos, the 
determinative issue is whether these are related. 

An August 2006 VA examination report shows the examiner 
reviewed the claims file and found that it was as least as 
likely as not (50/50 probability) that the veteran's current 
asbestosis was caused by or a result of exposure to asbestos 
while in the military.  The rationale given for the opinion 
was that the veteran worked in a high-risk, high-exposure 
field while in the military, including in the shipyard.  The 
examiner noted the veteran's reports that he worked in a 
shipyard in service where overhaul was done to remove steam 
pipe lagging.  The veteran further indicated that he left the 
military in 1974 and that after service he worked as a post-
office employee for 20 years and an auto mechanic for a short 
time with some limited brake work.  The examiner noted that 
while the veteran did have some possible exposure after 
service in the time he worked as an auto mechanic, the 
military service exposure was well documented and known to be 
a risk.

While the record does not show any direct evidence of 
asbestos exposure in service and also shows some possible 
post-service asbestos exposure as an auto mechanic, the 
evidence in this case is at least equally-balanced.  The 
record shows a current diagnosis of asbestosis, evidence of 
in-service exposure to asbestos, and a medical opinion that 
these two events are related.  Based on these findings, all 
doubt is resolved in the veteran's favor and the service 
connection claim for asbestosis is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The service connection claim for asbestosis has been 
considered with respect to VA's duties to assist and notify.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


ORDER

Entitlement to service connection for asbestosis is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


